Citation Nr: 0517636	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
a postoperative right knee arthroscopy with torn medial 
meniscus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted entitlement to compensation 
for a residuals of an injury that resulted from VA medical 
treatment, under the provisions of 38 U.S.C.A. § 1151 (West 
1991); an initial rating of 10 percent was assigned for the 
right knee disability from July 20, 1999 to November 22, 
1999, followed by a temporary total (100 percent) rating 
under the provisions of 38 C.F.R. § 4.30, from November 23, 
1999 to January 31, 2000, and a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, for symptomatic 
removal of the semilunar cartilage, from February 1, 2000 
forward. 

Pursuant to a request received in a December 2002 substantive 
appeal (VA Form 9), the appellant elected a local hearing 
before a member of the Board.  In a statement from the 
veteran that was received in February 2003, he withdrew his 
request for a hearing.  38 C.F.R. § 20.704 (2004).

The Board notes that, inasmuch as this claim arises from an 
original grant of entitlement to compensation for an injury 
that resulted from VA medical treatment, the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby "staged" 
ratings can be assigned on a claim for increased compensation 
arising from an original grant of service connection, are for 
application.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2004).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The Board is cognizant of the fact that entitlement to an 
initial rating exceeding 10 percent for the veteran's right 
knee disability is a "downstream" issue; that is, the issue 
was raised by means of a notice of disagreement rather than 
in an application for benefits.  The General Counsel of VA 
has held that when a claimant raises a new, "downstream" 
issue, or claim, in a notice of disagreement, the VCAA does 
not require VA to provide a new notice under section 5103 so 
long as it addresses the new issue in a statement of the case 
and provided that it gave a section 5103 notice in 
conjunction with the initial claim.  (Emphasis added.)  That 
is, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice 
(emphasis added), VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.  The Precedent Opinion thus indicates that a 
separate notice under section 5103 need not be furnished 
concerning a "downstream" issue but only when VA has 
otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed.  The Board is bound by precedent opinions of the 
General Counsel of VA.  38 U.S.C.A. § 7104(c) (West 2002).

In this case, the RO addressed the issue of entitlement to an 
initial rating in excess of 10 percent for the veteran's 
right knee disability in a Statement of the Case but it did 
not provide section 5103 notice in conjunction with the 
initial claim for compensation for a right knee disability 
due to VA treatment.  The Board parenthetically notes that 
the RO did provide section 5103 notice during the period of 
time in question but this was specifically for the veteran's 
claim of secondary service connection for a left knee 
disability rather than entitlement to compensation for a 
right knee disability under the provisions of 38 U.S.C.A. 
§ 1151.

In view of the foregoing, the RO must assure compliance with 
the requirements of the VCAA, to include notifying the 
veteran as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  38 U.S.C.A. § 5103 (West 2002); 
Quartuccio, supra.

As to the duty to assist, the Board finds that another VA 
examination that includes a medical opinion on whether the 
veteran's right knee disability is manifested by instability 
is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  It is pertinent to note that opinions by the 
VA General Counsel dated July 1, 1997 (VAOPGCPREC 23-97) and 
August 14, 1998 (VAOPGCPREC 9-98) have held that separate 
disability evaluations may be assigned for a knee disability 
under 38 C.F.R§ 4.71(a), Diagnostic Code 5003 and Diagnostic 
Code 5257 when a veteran is found to have both arthritis and 
instability of the knee.  While there are no objective 
findings reported in the VA examination reports dated in 
September 2001 and May 2003 indicating instability, and these 
evaluations were otherwise adequate for rating purposes, the 
Board finds that, since the veteran gives a history of an 
unstable knee and a knee brace has been prescribed, an 
examination should be conducted that more specifically 
addresses the question of whether instability is present and, 
if so, to what degree.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification, specific to 
his claim of entitlement to an original 
rating in excess of 10 percent for a 
postoperative right knee arthroscopy with 
torn medial meniscus, of the impact of 
the notification requirements on his 
claim.
 
2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for the right knee condition.  
After securing the necessary releases, all 
such records that are not already in the 
claims folder should be obtained.   
  
3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his right knee 
disability.  All necessary special 
studies should be performed.  The claims 
folder must be made available to the 
examining physician, and the physician 
must state in the examination report, or 
an addendum, that the claims folder has 
been reviewed.  The examiner should 
report the ranges of right knee motion in 
degrees of flexion and extension.  In 
addition, the examiner should report the 
existence of any subluxation or lateral 
instability of the right knee that may be 
present and, if either subluxation or 
instability is present, specify the 
degree (i.e., slight, moderate, or 
severe).  

The examiner is also requested to review 
the claims file and opine whether the 
medical evidence dated since July 1999 
shows any subluxation or lateral 
instability of the right knee and, if so, 
to what degree.

The examiner should also comment on the 
functional limitations of the right knee 
caused by pain, flare- ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the right 
knee.  Specifically, after determining 
the range of motion of the right knee, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) of the right 
knee due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination. 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an original rating in 
excess of 10 percent for a postoperative 
right knee arthroscopy with torn medial 
meniscus, with consideration of all of 
the evidence obtained since the issuance 
of a Supplemental Statement of the Case 
in July 2003.  As this claim involves 
initial ratings, the RO must consider 
whether "staged ratings" (i.e., 
difference percentage ratings for 
different periods of time, based on the 
facts found) are warranted for the 
veteran's right knee disability.  
Fenderson, supra.

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the July 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


